Oo mA AN WD nA fF W NY KF

DO wpO WN HN KH NH WN NN NO KH KR RFF KR RE Ee
oN DON MN BP WN KF DODO HANI Dn fF WN KF CO

 

 

Case 2:20-cr-00146-JCC Document 23 Filed 09/09/20 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

JESUS DANIEL LERMA-JARAS,
Defendant.

 

 

AT SEATTLE

NO. CR20-146 JCC

ORDER CONTINUING DETENTION

An Indictment having been returned against the above-named defendant, now

therefore

IT IS ORDERED that detention be continued as previously set.

DATED this 9th day of September, 2020.

AV RA

ORDER CONTINUING DETENTION - 1

 

UNITED STATES MAGISTRATE JUDGE

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101
(206) 553-7970
